DENY; and Opinion Filed December 12, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01488-CV

                                IN RE TROY EDMON, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F13-71585

                              MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Evans
                                   Opinion by Justice Fillmore


       Relator filed this petition for writ of mandamus contending that the trial court has

violated a ministerial duty with regard to its treatment of his pre-trial petition for writ of habeas

corpus. The facts and issues are well-known to the parties so we do not recount them here. In a

criminal case, to be entitled to mandamus relief, the relator must show two things: (1) that he has

no adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014) (orig. proceeding). The record before the

Court does not show relator has met this burden. Accordingly, we DENY the petition.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
141488F.P05                                         JUSTICE